DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-7 are pending. 


Claim Rejections - 35 USC § 103

Claims 1-2, 5-6  are rejected under 35 U.S.C. 103 as being unpatentable over Trahearn et al. (WO 94/11455) in view of Venkataramani et al. (US 5,693,700). 
	Regarding claims 1, 2, 5-6: Trahearn is directed to a method of sealing a penetration in a structure, the method comprising applying a sealant composition around the service penetration on an exterior surface of the structure, wherein the penetration sealant composition comprises:
	17.544 wt% filler of Dolomite, 
	30.175 wt% of a silicone polymer of divinylpolydimetholsiloxane 
	31.228 wt% aluminium hydroxide flame retardant. See Example 1. 
While a borate flame retardant is used in the working examples, ceramic fire retardants other than zinc borate are permitted. Specifically, claim 1 of Trahan includes any ceramic flame retardant. 
Venkataramani is directed to a method of sealing a penetration in a structure, wherein the flame retardant includes a metal borate including zinc borate, or metal phosphate flame retardant (abstract Venkataramani). At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute the zinc borate flame retardant as taught by Trahearn for a metal phosphate flame retardant as taught by Venkataramani, and would have been motivated to do so because they are art recognized equivalents used for the same purpose of flame retardants in flame retardant compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). The resulting composition comprising a metal phosphate flame retardant comprises less than 2 wt% borate compounds. 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. (WO 94/11455) in view of Venkataramani et al. (US 5,693,700) as evidenced by Ou et al. (US 2018/0163090).
	Regarding claim 3: Trahearn discloses the silicone polymer is a silicone gum and has a molecular weight of 250,000 to 550,000. As evidenced by Ou, the weight average molecular weight is preferably 400,000 to 700,000 which are in the form of a gum ([0020] Ou). Therefore, it is clear a polydimethylsiloxane silicone polymer in the form of a gum has a weight average molecular weight of 200,000 to 800,000.  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. (WO 94/11455) in view of Venkataramani et al. (US 5,693,700) as evidenced by Kipke et al. (US 2017/0081573).
	Regarding claim 4: Trahan discloses the use of a silicone gum (p. 2 Trahearn), although doesn’t mention the dynamic viscosity. 
	Kipke defines a silicone gum as having a dynamic viscosity of silicone gums as having a dynamic viscosity of over 10,000,000 mPa.sec ([0041] Kipke). Hence, it is clear the dynamic viscosity of the silicone gum in Trahan has a dynamic viscosity of at least 9,000,000 mPa.s. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Trahan and Venkataramani as applied to claim 1 above, and further in view of Burkhard et al. (CA 2 856 452). 
Regarding claim 7: Trahan mentions plasticizers can be added, although doesn’t
 mention a plasticizer oil. 
	Burkhard is directed to siloxane polymers used in sealants (p. 5 ll. 13-16 Burkhardt). Burkhard teaches the composition can further comprise a processing assistant (equivalent to a plasticizer) that is preferably silicone oil (p. 49 ll. 7-13 Burkhardt). One skilled in the art would have been motivated to have selected silicone oil as the plasticizer of choice since Trahan already mentions a plasticizer can be added, and Burkhard teaches the preferable processing assistant (plasticizer) is silicone oil in silicone sealant compositions. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected silicone oil as the plasticizer of choice since Trahan. 





Response to Arguments

Applicant's arguments filed 5/15/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 1 Remarks) the use of plasticiser should not be objected to since it is the British English spelling. 
The objection has been withdrawn.

Applicant argues (p. 1-2 Remarks) the claims have been amended to require less than 2 wt% of a borate compound. 
This argument is found persuasive and the previous rejection is withdrawn. However, the rejection has been recast above over Trahearn in view of Venkataramani. 

Applicant argues (p. 2-3 Remarks) claim 1 is directed to a sealant composition around the service penetration on an exterior surface of the structure. This is not described in the prior art. Typical penetration sealant systems, it is common practice to make a hole that is larger than is needed to fill the hole with a sealant. This results in difficulties and is problematic. In contrast, the claimed method does not require a larger break in the fire barrier and the sealant on the exterior of the surface avoids the fire from entering the cavity. 
This argument is not found persuasive. Trahearn specifically states the sealant is intended for placement around pipes, cables and service penetrations in walls,
floors and ceilings. Abstract Trahearn. One skilled in the art would consider to a sealant composition around the service penetration on an exterior surface of the structure to include placement around pipes, cables and service penetrations in walls,
floors and ceilings. Further, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764